198 S.E.2d 8 (1973)
19 N.C. App. 51
Richard L. DUNTON, Sr., Employee,
v.
DANIEL CONSTRUCTION CO., Employer and American Motorists Insurance Co., Carrier.
No. 735IC480.
Court of Appeals of North Carolina.
July 25, 1973.
*9 Parker, Mazzoli, Rice & Myles by Charles E. Rice, III, Wilmington, for plaintiff appellee.
Cockman, Alvis, Akins & Aldridge by John E. Aldridge, Jr., Raleigh, for defendant appellants.
*10 VAUGHN, Judge.
The sole question presented is whether the evidence supports the finding that plaintiff sustained an injury by "accident" within the meaning of the Workmen's Compensation Statute, G.S. § 97-2(6), and as defined by the North Carolina Supreme Court. "To sustain an award of compensation in ruptured or slipped disc cases the injury to be classed as arising by accident must involve more than merely carrying on the usual and customary duties in the usual way. . . . . Accident involves the interruption of the work routine and the introduction thereby of unusual conditions likely to result in unexpected consequences." Harding v. Thomas & Howard Co., 256 N.C. 427, 124 S.E.2d 109.
In Edwards v. Publishing Co., 227 N.C. 184, 41 S.E.2d 592, plaintiff suffered a ruptured disc when he was required to lift a plate weighing between 40 and 50 pounds from the floor and, twisting to his right, hand it to a pressman. The Court held that, "[t]he evidence of the sudden and unexpected displacement of the plaintiff's intervertebral disc under the strain of lifting and turning as described lends support to the conclusion that the injury complained of should be regarded as failing within the category of accident, rather than as the result of inherent weakness, or as being one of the ordinary and expected incidents of the employment." In Keller v. Wiring Co., 259 N.C. 222, 130 S.E.2d 342, claimant suffered a ruptured disc when he removed a rock from a ditch he was digging. Removal of the rock required a twisting movement which increased the intensity of the stress on the vertebrae. The Court approved a finding of the Commission that claimant had sustained an injury by accident.
In the present case the evidence indicated that plaintiff was sitting on the beam and "leaning down underneath the beam and driving the bolt pin up with a hammer. . ." to force the bolt holes into alignment. Plaintiff's testimony was that this particular activity was an unusual one to the extent that he "had to go extremely down under to beat it up" and that it was a rare occasion that demanded that a pin be driven in this position. There was no evidence suggesting plaintiff suffered from inherent back weakness.
The findings of fact made by the Commission include the following.
"2. On March 6, 1972, plaintiff was working on a steel beam seventy to seventy-five feet above the ground, installing a stand on the beam. He was using a hammer and a `bull pin' to align up the holes in the stand with the holes in the beam. Plaintiff was seated on the beam facing the stand with one foot on the flange on each side of the beam. The four holes which had to be aligned were under the beam on which he was seated, so that he had to lean over and drive the bull pin upward through the holes under the beam. It was only on rare occasions in the course of plaintiff's work that he had to lean over and align holes from underneath as he was doing on this date. At approximately 10:00 A.M. on this date, after plaintiff had his body in the position above described and after he had aligned the four holes with the hammer and bull pin, he attempted to bring his body to an upright position, and when he attempted to rise up, he felt a pain in his back. He immediately went to his foreman, reported the incident and was sent to the First Aid Department. His back pain became so great that he had to stop work completely at noon on that date. He has done no work and earned no wages since March 6, 1972, by reason of his back problem.
* * * * * *
4. Plaintiff did, at the time complained of, sustain an injury by accident."
The Commission concluded that plaintiff did "sustain an injury by accident arising *11 out of and in the cause of his employment."
We hold that the evidence was sufficient to support the findings and conclusions of the Commission and to support its award.
Affirmed.
BRITT and HEDRICK, JJ., concur.